UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Mark one) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2008 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 1-33476 BENEFICIAL MUTUAL BANCORP, INC. (Exact name of registrant as specified in its charter) United States 56-2480744 (State or other jurisdiction of incorporation or (I.R.S. Employer Identification No.) organization) 510 Walnut Street, Philadelphia, Pennsylvania 19106 (Address of principal executive offices) (Zip Code) (215) 864-6000 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one) Large Accelerated Filer oAccelerated Filer o Non-Accelerated Filer x Smaller Reporting Company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x As of November 14, 2008, there were 82,264,457 shares of the registrant’s common stock outstanding. Of such shares outstanding, 45,792,775 were held by Beneficial Savings Bank MHC and 36,471,682 shares are publicly held. BENEFICIAL MUTUAL BANCORP, INC. Table of Contents Page No. Part I. Financial Information Item 1. Financial Statements Unaudited Consolidated Statements of Financial Condition as of September 30, 2008 and December 31, 2007 1 Unaudited Consolidated Statements of Operations for the Three Months and Nine Months Ended September 30, 2008 and 2007 2 Unaudited Consolidated Statements of Changes in Stockholders’ Equity for the Nine Months Ended September 30, 2008 and 2007 3 Unaudited Consolidated Statements of Cash Flows for the Nine Months EndedSeptember 30, 2008 and 2007 4 Notes to Unaudited Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 25 Item 3. Quantitative and Qualitative Disclosures About Market Risk 34 Item 4. Controls and Procedures 35 Part II. Other Information Item 1. Legal Proceedings 36 Item 1A. Risk Factors 36 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 36 Item 3. Defaults Upon Senior Securities 36 Item 4. Submission of Matters to a Vote of Security Holders 36 Item 5. Other Information 36 Item 6. Exhibits 36 Signatures 37 PART I. FINANCIAL INFORMATION Item 1. Financial Statements BENEFICIAL MUTUAL BANCORP, INC. AND SUBSIDIARIES Unaudited Consolidated Statements of Financial Condition (Dollars in thousands, except share amounts) September 30, 2008 December 31, 2007 ASSETS Cash and Cash Equivalents Cash and due from banks $ 47,674 $ 53,545 Interest-bearing deposits at other banks 11,902 4,782 Federal funds sold 2,250 — Total cash and cash equivalents 61,826 58,327 Investment Securities: Available-for-sale (amortized cost of $1,032,592 and $938,835 at September 30, 2008 and December 31, 2007, respectively) 1,024,390 949,795 Held-to-maturity (estimated fair value of $83,963 and $111,127 at September 30, 2008 and December 31, 2007, respectively) 84,401 111,986 Federal Home Loan Bank stock, at cost 27,872 18,814 Total investment securities 1,136,663 1,080,595 Loans: 2,323,280 2,120,922 Allowance for loan losses (25,208 ) (23,341 ) Net loans 2,298,072 2,097,581 Accrued Interest Receivable 17,506 18,089 Bank premises and equipment, net 77,724 79,027 Other Assets: Goodwill 110,436 110,335 Bank owned life insurance 30,481 29,405 Other intangibles 24,893 29,199 Other assets 85,369 55,260 Total other assets 251,179 224,199 Total Assets $ 3,842,970 $ 3,557,818 LIABILITIES AND STOCKHOLDERS’ EQUITY Liabilities: Deposits: Non-interest bearing deposits $ 226,303 $ 242,351 Interest-bearing deposits 2,408,850 2,222,812 Total deposits 2,635,153 2,465,163 Borrowed funds 535,896 407,122 Other liabilities 64,981 65,736 Total liabilities 3,236,030 2,938,021 Commitments and Contingencies Stockholders’ Equity: Preferred Stock - $.01 par value; 100,000,000 shares authorized, none issued or outstanding as of September 30, 2008 or December 31, 2007 — — Common Stock - $.01 par value 300,000,000 shares authorized, 82,264,457 shares issued and outstanding as of September 30, 2008 and December 31, 2007 823 823 Additional paid-in capital 343,765 360,126 Unearned common stock held by the employee savings and stock ownership plan (29,013 ) (30,635 ) Retained earnings (partially restricted) 299,044 291,360 Accumulated other comprehensive loss (7,679 ) (1,877 ) Total stockholders’ equity 606,940 619,797 Total Liabilities and Stockholders’ Equity $ 3,842,970 $ 3,557,818 See accompanying notes to the unaudited consolidated financial statements. 1 BENEFICIAL MUTUAL BANCORP, INC. AND SUBSIDIARIES Unaudited Consolidated Statements of Operations (Dollars in thousands, except per share amounts) Three Months Ended September 30, Nine Months Ended September 30, 2008 2007 2008 2007 INTEREST INCOME Interest and fees on loans $ 33,564 $ 32,588 $ 98,756 $ 84,229 Interest on federal funds sold 14 985 522 1,277 Interest and dividends on investment securities: Taxable 14,074 12,682 43,751 23,843 Tax-exempt 428 256 1,164 752 Total interest income 48,080 46,511 144,193 110,101 INTEREST EXPENSE Interest on deposits: Interest bearing checking accounts 1,410 1,626 3,931 2,528 Money market and savings deposits 3,856 3,374 11,277 8,947 Time deposits 8,748 10,955 29,976 29,038 Total 14,014 15,955 45,184 40,513 Interest on borrowed funds 4,975 4,438 14,741 11,557 Total interest expense 18,989 20,393 59,925 52,070 Net interest income 29,091 26,118 84,268 58,031 Provision for Loan Losses 3,191 — 5,791 300 Net interest income after provision for loan losses 25,900 26,118 78,477 57,731 Non-interest Income Insurance commission and related income 2,738 979 7,879 3,113 Service charges and other income 3,827 2,824 12,157 5,545 Impairment charge on securities available-for-sale (264 ) — (737 ) — Net gain (loss) on sale of investment securities available-for-sale 159 (24 ) 430 656 Total non-interest income 6,460 3,779 19,729 9,314 Non-interest Expense Salaries and employee benefits 13,933 13,896 40,083 32,286 Pension curtailment gain — — (7,289 ) — Contribution to The Beneficial Foundation — 9,995 — 9,995 Occupancy expense 3,070 2,460 8,827 6,454 Depreciation, amortization and maintenance 2,096 1,989 6,118 4,744 Advertising 1,220 1,033 3,545 2,760 Intangible amortization expense 906 1,452 4,306 1,623 Other 5,414 4,585 15,582 10,610 Total non-interest expense 26,639 35,410 71,172 68,472 Income (Loss) before income taxes 5,721 (5,513 ) 27,034 (1,427 ) Income Tax Expense (Benefit) 1,400 (475 ) 7,550 (50 ) Net Income (Loss) $ 4,321 $ (5,038 ) $ 19,484 $ (1,377 ) Earnings (loss) per Share – Basic $ 0.05 $ (0.07 ) $ 0.25 $ 0.02 Earnings (loss) per Share – Diluted $ 0.05 $ (0.07 ) $ 0.25 $ 0.02 Average common shares outstanding - Basic 78,566,856 74,723,331 79,010,679 55,451,926 Average common shares outstanding - Diluted 78,573,633 74,723,331 79,010,679 55,451,926 Dividends per share $ — $ — $ — $ — See accompanying notes to the unaudited consolidated financial statements. 2 BENEFICIAL MUTUAL BANCORP, INC. AND SUBSIDIARIES Unaudited
